Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

Claim Status
Claims 1-20 are pending. Claim 24 has been canceled. Claims 1, 5 and 8 have been amended. Claims 1-14 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, SEQ ID NO: 34, and antimycotic agent. Claims 15-20 are withdrawn as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a new rejection.
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amendment filed on 11/17/2021, Applicants amended claim 1 to add the proviso that the peptide has less than 100% identity with SEQ ID Nos: 35 and 50. 
This constitutes new matter.
In the response filed on 11/17/2021, Applicant argued that the amendments find support throughout the specification (e.g. page 13, lines 27-30; page 24, lines 17-18; page 4, lines 27-29; etc.).
Applicant also argues that “[S]upport for the amended negative limitation excluding SEQ ID NOS: 35 and 50 from the claims can be found throughout the specification. According to the MPEP on negative limitations, "[i]f alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977)." MPEP 2173.05(I). The specification clearly supports the genus of peptides "having 5 or fewer substitutions relative to one or more of SEQ ID NOs: 3, and 39-46" (see, e.g., page 2, lines 20-22). The specification also positively recites the following species within that genus: " "Examples of peptides within the scope herein include peptides comprising or consisting of the sequences of... SEQ ID NO: 35." " "In some embodiments, a peptide comprises a substitution relative to SEQ ID NO: 6 selected from... E15D." Therefore, according to the clear language of MPEP 2173.05(I), those species, positively recited in the specification, can be excluded from the claims. The present claims exclude those species7 Attorney Docket No.: UCHI-35185.253by requiring that peptides within the scope of the claims have less than 100% sequence identity to those species. Regarding the negative provisio in Johnson, the case cited by the MPEP reading negative limitations in the claims, the Court noted: The notion that one who fully discloses, and teaches those skilled in the art how to make and use, a genus and numerous species therewithin, has somehow failed to disclose, and teach those skilled in the art how to make and use, that genus minus two of those species, and has thus failed to satisfy the requirements of § 112, first paragraph, appears to result from a hypertechnical application of legalistic prose relating to that provision of the statute. All that happened here is that appellants narrowed their claims to avoid having them read on a lost interference count. Application ofJohnson, 558 F.2d 1008, 1019 (C.C.P.A. 1977). The specification clearly supports the presently claimed genus of peptides, and the Examiner has not raised any objection to that support. Therefore, based on the reasoning of Johnson, the specification clearly also provides adequate support for the presently claimed genus of peptides, with "less than 100% sequence identity with SEQ ID NOs: ... 35, and 50." In Inphi Corp. v. Netlist, Inc. (Fed. Cir. 2015), the Federal Circuit affirmed that "properly described, alternative features are sufficient to satisfy the written description standard of § 112, paragraph 1, for negative claim limitations." As noted above, SEQ ID NOS: 35 and 50 are "properly described, alternative feature," and therefore the written description standard for excluding from the claims peptides having 100% sequence identity to SEQ ID NOS: 35 and 50 has been satisfied”. 
Applicant’s arguments are not persuasive. 
It is clear from the originally filed specification that the disclosure does not provide any literal support for the newly claimed limitation “having less than 100% sequence identity with SEQ ID Nos: 35 and 50”.
The originally filed specification teaches that:
“[I]n some embodiments, a PYY peptide comprises at least 70% (e.g., >70%, >75%,  >80%, <85%, >90%, >95%, 100%) sequence identity to SEQ ID NO: 35, but less than 100%  sequence identity to SEQ ID NO: 1, SEQ ID NO: 2, and/or SEQ ID NO: 6. In some20 embodiments, a PYY peptide comprises at least 70% (e.g., >70%, >75%, >80%, <85%, >90%, >95%, 100%) sequence similarity (e.g., conservative or semi-conservative) to SEQ ID NO: 35, but less than 100% sequence identity to SEQ ID NO: 1, SEQ ID NO: 2, and/or SEQ ID NO: 6. In some embodiments, a PYY peptide comprises 1-7 substitutions relative to SEQ ID NO: 35” (page 24, lines 17-24)”. 
"While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163. Thus, support can be furnished implicitly or inherently for a specifically claimed limitation. However, the specification lacks any implicit or inherent support for the claimed peptide, which excludes peptides having 100% sequence identity to SEQ ID NOS: 35 and 50.
The MPEP states "[a]ny negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App.1983), affirmed, 738 F.2d 453 (Fed. Cir. 1984) ....Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement." See MPEP 2173.050)." 
Here, the claim excludes peptides having less than 100% identity with SEQ ID Nos: 1, 2, 6, 35, and 50. 
Nothing within the confines of the specification allows for the exclusion of either SEQ ID NO: 50 alone, nor of SEQ ID Nos: 1, 2, 6, 35, and 50 altogether as instantly claimed. 
Thus, this amendment constitutes new matter.

Claim Rejections - 35 USC § 102
The rejection of claims 1-4 and 6-14 under 35 U.S.C. 102(a)(1) as being anticipated by Levy et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1-12, 14 and 24 under 35 U.S.C. 102(a)(1) as being anticipated by Cowley et al. is withdrawn in view of the amendments to the claims.
Claim Rejections - 35 USC § 103
The rejection of claims 1-14 and 24 under 35 U.S.C. 103 as being unpatentable over Cowley et al. in view of Tan et al. is withdrawn in view of the amendments to the claims.

Allowable Subject Matter
The sequence consisting of SEQ ID NO: 34 is free of the prior art.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658